NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0140n.06

                                            No. 08-6434

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                  )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                 )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
v.                                                         )        DISTRICT OF TENNESSEE
                                                           )
JESSE RONDALE BAILEY,                                      )
                                                           )                      FILED
       Defendant-Appellant.                                )                  Mar 04, 2010
                                                                        LEONARD GREEN, Clerk


BEFORE:        CLAY and McKEAGUE, Circuit Judges; POLSTER, District Court Judge.*

       Per Curiam. On August 15, 2007, a jury convicted Jesse Bailey on multiple counts of

distributing and conspiring to distribute cocaine. Following his conviction, Bailey moved the district

court for a Judgment of Acquittal as to Count 1 of the superceding indictment, and, in the alternative,

for a New Trial. On July 1, 2007, District Judge Thomas W. Phillips issued an order and

memorandum in part denying both motions. Bailey now appeals.

       Having duly considered the arguments and the record, we find Bailey’s appeal to be

meritless. Bailey’s arguments were fairly and adequately addressed in Judge Phillips’ July 1, 2007

memorandum. Indeed, large sections of Bailey’s brief are copied verbatim from his original motion,

such that Judge Phillips was presented with – and was able to address in a thorough and competent

fashion – the same arguments Bailey now makes on appeal. Because the issuance of a full opinion

       *
         Honorable Dan Aaron Polster, United States District Judge for the Northern District of Ohio,
sitting by designation.
No. 08-6495
William Davis v. City of Murfreesboro

would serve no jurisprudential purpose and would be duplicative, we AFFIRM on the basis of the

district court’s memorandum the denial of Bailey’s motions for a judgment of acquittal and for a new

trial.




                                               -2-